Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 20, 2016

The Court of Appeals hereby passes the following order:

A17D0117. STEVEN JESSE ARBEGAST v. THE STATE.

      Steven Jesse Arbegast was convicted by a jury of two counts of child
molestation. Arbegast’s convictions were affirmed on appeal. See Arbegast v. State,
332 Ga. App. 414 (773 SE2d 283) (2015).              Arbegast subsequently filed an
extraordinary motion for a new trial. The trial court denied the motion on June 13,
2016. Arbegast then filed this application for discretionary review of that order on
October 1, 2016. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 110 days after entry of the order Arbegast
seeks to appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly,
this application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            10/20/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.